Citation Nr: 1145989	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the service-connected residuals of non-Hodgkin's lymphoma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1969 and from July 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that reduced the rating for the service-connected residuals of non-Hodgkin's lymphoma from 100 percent to 10 percent effective from February 1, 2008.

Also on appeal is a December 2008 RO rating decision that inter alia denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran's service-connected non-Hodgkin's lymphoma is no longer active.

2.  The residual disability associated with the non-Hodgkin's lymphoma is impairment of concentration and memory causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria are met for a rating of 30 percent, but not more, for residuals of non-Hodgkin's lymphoma.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.118, Diagnostic Code 9327 (2011).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by letters in May 2007 (proposed rating reduction) and March 2008 (entitlement to TDIU), and he had ample opportunity to respond prior to issuance of the November 2007  and December 2008 rating decisions on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations in response to the claims on appeal, and he was also advised of his entitlement to a hearing before a Member of the Board but declined a hearing.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Evaluation of Disability

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Active non-Hodgkin's lymphoma is rated as 100 percent disabling.  38 C.F.R. § 4.117, Diagnostic Code (DC) 7715.  A note to the DC states that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.103(e).  If there has been no local recurrence or metastasis, rate on residuals.

The Veteran's primary residuals of non-Hodgkin's lymphoma are an associated loss of cognitive and memory functions.  The RO has accordingly rated residuals under the provisions of 38 C.F.R. § 4.118, DC 9327 (organic mental disorders, including personality change due to general medical condition).

The rating criteria for DC 9327 are those of the General Rating Formula for Mental Disorders, as follows.

A rating of 10 percent is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication. 

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Historically, non-Hodgkin's lymphoma was diagnosed in November 2005.  The disease presented in the head, chest and legs but did not spread to the bone marrow.  The Veteran was placed on a regimen of 23 weeks of radiation therapy as well as chemotherapy at three-week intervals.  A treatment note by Tennessee Oncology dated in May 2006 states the Veteran's chemotherapy regimen was complete, and his only residual complaint was persistent fatigue (improving) and minimal neuropathy of the distal upper extremity not felt to be causing any impairment of his overall functional activity; however, radiation therapy was recommended to decrease the possibility of local recurrence.  Per VA examination in June 2006, his disease was in remission but treatment was still ongoing; his current symptoms were fatigue, loss of balance and trouble swallowing.

Service connection for non-Hodgkin's lymphoma was granted by a rating decision in August 2006, with rating of 100 percent effective from December 13, 2006.  The rating decision notified the Veteran that the rating was not considered permanent and residual disability would be reevaluated six months after completion of treatment.

The Veteran had a VA examination in March 2007 in which he reported he had completed radiation treatment in June 2006.  His current symptoms were trouble with concentration and forgetfulness, such as forgetting daily tasks, as well as cold sensation in his fingers and feet.  Examination showed no physical abnormalities, including normal sensitivity to vibration and light touch in the upper and lower extremities.  Mentally, the Veteran was oriented times three and appeared to comprehend quite well.  The examiner diagnosed non-Hodgkin's lymphoma currently in remission and impaired concentration.

Thereafter, a rating decision in April 2007 notified the Veteran of the RO's intention to reduce his disability to 10 percent.  That reduction was implemented by the November 2007 rating decision on appeal.

In April 2007 the Veteran presented to Tennessee Oncology for follow-up.  He reported short-term memory loss, increasing neuropathy in the hands, and some itching at the site of the previous catheter.  He denied significant nausea or vomiting, weight loss or other digestive symptoms.  The clinical assessment was non-Hodgkin's lymphoma in clinical and radiographic remission with examination unremarkable except for persistent memory difficulty and some potential peripheral neuropathy (mixed with diabetic neuropathy, separately service-connected).  

The file contains a notarized letter from the Veteran's daughter, received in July 2007, asserting the Veteran constantly felt cold and had to have a separate heater and wear flannel-lined pants.  A concurrent notarized letter from another daughter states that since his chemotherapy the Veteran's memory and communications skills had deteriorated to the point where he had to write himself detailed notes to regulate his daily activities, and would sometimes stop in mid-conversation because he could not remember what was being discussed.

The Veteran had a VA peripheral nerves examination in October 2007 in which he complained of feeling cold in his feet and his fingertips; he did not claim any actual paresthesias or dysesthesias.  Neurological examination showed no sensory or motor impairment of the upper or lower extremities, and no motor or sensory deficits, balance problems or incoordination.  The examiner's diagnosis was no objective evidence of neuropathy. 

The Veteran had a VA general medical examination in April 2008 in which he reported his non-Hodgkin's lymphoma was currently in remission but caused residual problems with concentration, memory and cognition.  The Veteran was observed to have normal posture and gait.  During examination the Veteran was alert and oriented times three, with normal behavior and comprehension; he did not exhibit any gross abnormalities with recall during thorough examination regarding his history.  The examiner's impression was non-Hodgkin's lymphoma in remission.

Thereafter, the Veteran submitted a letter to VA in April 2008 in which he listed the following complaints as being residual to non-Hodgkin's lymphoma: memory, concentration and thinking slow; fingers and feet cold; body does not tolerate heat or cold; tires easily; night vision worse; athlete's feet (takes longer to heal and returns sooner); loss of bowel and bladder control; and, erectile dysfunction.

The Veteran presented to the VA primary care clinic (PCC) in June 2008 for regular follow-up.  Examination showed him to be in no apparent distress.  Musculoskeletal examination showed good muscle tone and good range of motion in all joints.  The extremities showed no abnormalities and neurologic examination showed the Veteran to be alert and oriented times three with no acute neurological deficits appreciated. Essentially similar findings were made in PCC follow-ups in January 2009, September 2009 and June 2010 (the June 2010 clinician noted complaint of intermittent irritable bowel symptoms, but there is no indication of any relationship between those symptoms and residuals of non-Hodgkin's lymphoma).

The Veteran had a VA diabetes examination in January 2010 in which the examiner noted coordination, orientation, memory and speech were all normal.  The left and right lower extremities showed loss of sensory to soft touch and vibration.

The Veteran had another VA general medical examination in December 2010 in which he stated his non-Hodgkin's lymphoma was in remission but he complained of residual intermittent sensation of cold hands and numbness in the legs.  Neurologic examination showed normal coordination, speech, orientation and memory, and psychiatric examination showed normal comprehension of commands.  Motor examination showed strength 5/5 and reflexes 2+/2+ in all extremities; the upper extremities were normal to sensory but the lower extremities had reduced sensory bilaterally below the knees and feet.  The examiner diagnosed diabetic neuropathy of the lower extremities and no peripheral neuropathy of the upper extremities, as well as non-Hodgkin's lymphoma in remission.
  
On review of the evidence above, the Board finds the disability picture associated with the non-Hodgkin's lymphoma most closely approximates the criteria for a 30 percent rating.  A letter from the Veteran's daughter demonstrates mild memory loss such as forgetting names, directions, recent events to a degree that would cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  "A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, VA examinations show the Veteran has generally functioned satisfactorily, with routine behavior, self-care and conversation normal.  Thus, his symptoms are squarely within the criteria for a 30 percent rating.

The Board has considered whether a rating higher than 30 percent may be assigned, but examination disproves impairment of short- and long-term memory to the degree envisioned by the 50 percent rating (retention of only highly learned material and forgetting to complete tasks), and the other symptoms associated with the 50 percent rating are absent altogether.  The Board accordingly finds the Veteran's disability picture does not approximate the criteria for the 50 percent rating.

The Board also finds the criteria for higher rating were not shown during any distinct period under review, so "staged ratings" are not for application.  Hart, 21 Vet. App. 505.

The Veteran has submitted a number of magazine articles discussing "chemo brain" as a cognitive dysfunction associated with chemotherapy.  The articles generally describe "chemo brain" as a subtle shift in ability to remember and to perform multiple tasks; the symptoms  usually resolved to normal or near-normal within one or two years after cessation of chemotherapy.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, nothing in the articles submitted by the Veteran suggests that he has "chemo brain" that would warrant a rating higher than 30 percent.

In regard to the other symptoms the Veteran argues are residual to non-Hodgkin's lymphoma (cold fingers and feet, intolerance to heat and cold, fatigability, decreased night vision, athlete's foot, loss of bowel and bladder control and erectile dysfunction), his peripheral neuropathy is separately compensated; additional compensation for the same symptoms as due to non-Hodgkin's lymphoma would constitute "pyramiding."  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203 (1993).  The other symptoms cited by the Veteran are not shown to be related in any way to the non-Hodgkin's lymphoma.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for a rating of 30 percent, but not more, for the Veteran's residuals of non-Hodgkin's lymphoma are met.  Accordingly, his claim is granted to that extent.

The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54. 

Entitlement to TDIU

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

If a veteran already has a 100% schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99 which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Analysis

The Veteran is service-connected for the following disabilities: bilateral hearing loss, rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; residuals of non-Hodgkin's lymphoma, rated as 30 percent disabling by the Board's decision above; peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling; tinnitus rated as 10 percent disabling and, hemorrhoids and residuals of removal of a cyst from the neck, both rated as noncompensable.  His combined evaluation for service-connected accordingly meets the schedular criteria for a TDIU.

In his claim for TDIU, received in February 2008, the Veteran asserted he had last worked in December 1999, as a laborer.  He stated that he was unable to follow gainful employment due to cancer, diabetes and hearing impairment.  He stated he had a high school education and had retired in December 1999.

The Veteran's disabilities residual to cancer are described above.  In regard to diabetic neuropathy, as noted above the Veteran had a VA peripheral nerves examination in October 2007 that found no neuropathy whatsoever.  

The Veteran had a VA general medical examination in April 2008 specifically to determine eligibility for TDIU.  The Veteran reported he retired from a civil service position with the Air National Guard in 1995 and retired from the military (presumably reserve component) in 1998.  Thereafter, he did odd jobs for awhile; he had last worked 7-8 years previously (i.e., approximately 2000-2001).   He reported his non-Hodgkin's lymphoma was currently in remission but caused residual problems with concentration, memory and cognition.  He reported being on oral medication for the service-connected diabetes but denied being on insulin.  He denied flare-ups of the service-connected hemorrhoids.  He was observed to be wearing hearing aids for the service-connected hearing loss and had no complaints regarding that disability.  His posture and gait were normal.  He had no complaints regarding the service-connected cyst removal.  Psychiatric examination showed no abnormality in concentration, memory or cognition, and neurological examination showed no motor or sensory deficits.  The scar from cyst removal was stable, not painful and did not cause limitation of function of the affected area.

As noted above, the Veteran presented to the VA PCC in June 2008 for regular follow-up.  Examination showed him to be in no apparent distress.  All physical systems were grossly normal, as was neurological evaluation.  Essentially similar findings were made in PCC follow-ups in January 2009, September 2009 and June 2010 (the June 2010 clinician noted complaint of intermittent irritable bowel symptoms, but there is no indication of any relationship between those symptoms and any service-connected disability).

The Veteran presented to the VA podiatry clinic in June 2008 complaining of burning and restless legs.  Examination for the feet was remarkable only for longish and yellow nails.  The feet had sensation grossly intact to light touch but some reduced sensation to vibration; strength was 5/5.  The assessment was diabetic neuropathy, to be treated with medication and orthotic shoes.  The Veteran's symptoms were essentially unchanged in subsequent podiatry clinic notes dated in October 2008, August 1008, October 2009, January 2010, May 2010 and October 2010. 

A September 2009 letter from a physician states the Veteran continued to have neuropathy in the arms and hands; medication had to be discontinued due to gastrointestinal side effects.

The Veteran had a VA diabetes examination in January 2010 in which he was noted to be using oral medication (no insulin) without side effects.  The Veteran reported he was currently unemployed, having retired in 1998 as eligible to retire due to age or length of employment.  The Veteran complained of paresthesias (cold hands during cold weather and intermittent crawling sensation on the wrists) but denied any other diabetic complications.  There were no diabetic skin complications, but the left and right lower extremities showed loss of sensory to soft touch and vibration.  The examiner noted that diabetes caused no current limitation on the Veteran's daily activities.

The Veteran had a VA audiological evaluation in December 2010 in which he reported he could hear what was going on, but could not understand; the problem appeared to be getting worse.  He asserted he had difficulty understanding speech in any situation; some things were "just a sound" to him because he could not understand.  Tinnitus did not bother him as long as he was busy, but was irritating when things were otherwise quiet.  Audiological evaluation showed mild-to-profound hearing loss in the right ear and moderate-to-profound hearing loss in the left ear, with poor speech recognition bilaterally.    

The Veteran had another VA general medical examination in December 2010, again to determine unemployability.  The examiner noted the Veteran's diabetes was stable and his response to diabetes medication was good.  The Veteran stated his non-Hodgkin's lymphoma was in remission but he complained of residual intermittent sensation of cold hands and numbness in the legs.  He denied any complications of cyst removal and denied recurrence of hemorrhoids.  He also reported nonservice-connected irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), generalized anxiety disorder (GAD), hypertension, onychomycosis and right thigh pain.  Examination showed peripheral diabetic neuropathy of the bilateral lower extremities and no peripheral neuropathy of the upper extremities; in terms of employability.  The examiner stated the non-Hodgkin's lymphoma, hemorrhoids and skin cyst caused no impairment of employability. The diabetes would require the Veteran to eat his meals on a regular basis, and the peripheral neuropathy of the lower extremities would make it necessary to have a sedentary job with only occasional short-distance walking, such as office work.

On review of the evidence above, the Board finds the Veteran's service-connected disabilities do not preclude him from gainful employment.  There is no indication that he stopped working in 1998 due to any physical disability, and he has not shown that he has been denied employment since then due to any service-connected disability.  The VA examiner specifically found the Veteran to be capable of sedentary employment, which would be commensurate with his high school education and his work experience in civil service.  The Veteran's representative asserts the Veteran's severe service-connected hearing loss renders even sedentary work impossible, but the Veteran has not asserted - and the evidence of record does not show - why he should not be capable of sedentary employment when he wears his hearing aids.

In sum, the Board has found the criteria for award if a TDIU are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

A rating of 30 percent for residuals of non-Hodgkin's lymphoma is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


